Citation Nr: 1431433	
Decision Date: 07/14/14    Archive Date: 07/22/14

DOCKET NO.  11-31 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Marcum, Associate Counsel







INTRODUCTION

The Veteran served on active duty from August 1969 to October 1969.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.


REMAND

By statute, a Veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111 (West 2002).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b) (2013).  

The Veteran's June 1969 pre-induction examination indicated that he had lumbar spine disorder that existed prior to his entering service.  Specifically, the report listed his spine as abnormal, and noted that he "gets kink in his back [and] can't get up."  X-rays at that time were negative.  The Veteran entered service in August 1969.  In September 1969, an examination found spondylolysis of the spine at the L5 level, and found him unfit for induction or enlistment into the military.  It was recommended that he be presented to a Medical Board.  The Veteran underwent a Medical Board which found spondylolysis of the spine at the L5 level that existed prior to service and was not aggravated thereby.  He was found medically fit for military service, but was it was recommended that he be separated from the military.  Accordingly, the Veteran was found not qualified for induction or enlistment and was separated from the military.

If a pre-existing disorder is noted upon entry into service, service connection may be granted based on aggravation during service of that disorder.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(b) (2013); see Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  A pre-existing injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disorder during such service, unless there is a specific finding that the increase in disorder is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a); see also Davis v. Principi, 276 F.3d 1341 (Fed. Cir. 2002) (holding that in order to support a finding of aggravation, the evidence must establish that the underlying disorder underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disorder).  

Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disorder underwent an increase in severity during service.  38 C.F.R. § 3.306(b).  However, aggravation of a pre-existing condition may not be conceded where the disorder underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disorder prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); see also Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (holding that the presumption of aggravation created by 38 C.F.R. § 3.306 applies only if there is an increase in severity during service); Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  The burden falls on the Veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).

The Veteran contends that his current lumbar spine disorder worsened during his active duty service.  He attributes this aggravation to his physical training, as well as a back injury sustained while performing kitchen patrol duties.  The Veteran's service treatment records reveal that he was treated for recurrent low back pain on multiple occasions during service prior to his separation.  

In support of his claim, the Veteran reported a history of intermittent back pain and occasional leg pain for the past 30 years.  An April 2004 magnetic resonance imaging scan of the lumbar spine revealed disc degeneration and spinal stenosis at L4-L5 and a disc herniation affecting L5-S1.  

Under these circumstances, the Veteran must be scheduled for an examination to determine whether the lumbar spine disorder shown on service entrance underwent any increase in severity during service; and if so, whether this increase can be attributed to the natural progress of this disorder.

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and request that he identify or submit any additional pertinent evidence in support of his claim, to include all VA and non-VA medical providers who have treated him for any lumbar spine disorder.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records, the RO is unable to secure the same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  Thereafter, the Veteran must be afforded the appropriate examination to determine whether the lumbar spine disorder shown on service entrance underwent any increase in severity during service; and if so, whether this increase can be attributed to the natural progress of this disorder.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  

Based on the clinical examination, a review of the service and post-service evidence of record, and with consideration of the Veteran's statements, the examiner must render an opinion as to whether the lumbar spine disorder shown on service entrance underwent an increase in severity during service; and if so, whether the increase can be attributed to the natural progress of this disorder.  In providing this opinion, the examiner must consider manifestation of the lumbar spine disorder prior to, during, and subsequent to the Veteran's military service.  The examiner must also consider whether the underlying disorder underwent an increase in severity, not just the occurrence of symptoms in service. 

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

3.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

4.  The RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of his claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  After completing the above actions, and any other development indicated by any response received as a consequence of the actions taken in the paragraphs above, the RO must readjudicate the issue on appeal.  If any benefit remains denied, the RO must provide the Veteran and his representative with a supplemental statement of the case, and provide an opportunity to respond, before the case is returned to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

